Citation Nr: 1809907	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  06-24 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a compensable rating for left varicocele.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from December 1952 to March 1954.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left varicocele, rated noncompensable, effective June 21, 2004.  In February 2009 and June 2010, the case was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In November 2010 (pursuant to the Board's June 2010 remand instructions), the Veteran was asked to provide authorizations needed for VA to secure pertinent outstanding evidence necessary to properly adjudicate his claim; more than a year has passed since the December 2010 request and he has not complied.   


CONCLUSION OF LAW

By failing to submit requested authorizations for VA to obtain critical evidence needed to properly adjudicate his claim, the Veteran has abandoned such claim, and his appeal in the matter must also be considered abandoned.  38 U.S.C. §§ 5107, 7105(d)(5) (2012); 38 C.F.R. § 3.158(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the appeal is from the rating decision that granted service connection for left varicocele and assigned an initial rating and effective date for the award, statutory notice had served its purpose and is no longer necessary.  A statement of the case (SOC) properly provided notice on the downstream issue of entitlement to an increased initial rating.  A deficiency in notice is not alleged.

VA correspondence dated in November 2010 asked the Veteran to provide authorizations for VA to obtain records of private treatment and evaluations he received for the disability at issue since October 2006.  He has not responded.  VA correspondence to the Veteran in October 2011 and January 2012 advised the Veteran to contact the American Consulate or Embassy (as he lives in Greece) to schedule an examination to assess the severity of his left varicocele.  Both letters reminded the Veteran, in bold font, that it is ultimately his responsibility to ensure the needed examination is scheduled and conducted.  He did not reply.     

The Board finds that, in light of the Veteran's refusal to cooperate (to obtain outstanding medical records or to schedule a medical examination), any further attempt at development (for outstanding records and an adequate examination/opinion) would be pointless.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Pertinent (critical) evidence remains outstanding and, as explained in further detail below, cannot be obtained without the Veteran's cooperation (by providing authorizations for VA to obtain the records).  Given the circumstances, VA has met its assistance obligations.  VA's duty to assist has been satisfied.

Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within one year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a).  In support of his original claim seeking service connection for left varicocele, the Veteran submitted an October 5, 2006 medical report (the most recent medical evidence of record).  In a January 2009 statement, his representative noted that the Veteran had never undergone a VA examination to determine the severity of his disability and asked the Board to remand the appeal for such an examination.

In February 2009, the Board remanded the appeal to obtain updated private treatment records and to schedule a VA examination.  In May and June 2009 correspondence, VA asked the Veteran to provide authorizations for VA to obtain records of private treatment and evaluations he received for the disability at issue since October 2006; he did not respond.  VA correspondence dated October 9, 2009, October 22, 2009, and January 29, 2010, instructed the Veteran to contact the American Consulate or Embassy to schedule an examination; he did not respond.  

In a June 2010 statement, the Veteran's representative asked the Board to remand the appeal to provide the Veteran another chance to respond noting that, "Historically, he had always responded in the past."  Accordingly, the Board remanded the appeal in June 2010, again to obtain updated private treatment records and to schedule a VA examination.  Notably, the June 2010 remand stated: "The Veteran is advised that where evidence (to include releases for evidence) requested in connection with a claim for VA benefits is not furnished within one year of the request, the claim is to be considered abandoned.   38 C.F.R. § 3.158(a)." (emphasis in original).

In November 2010 correspondence, VA again asked the Veteran to provide authorizations for VA to obtain records of private treatment and evaluations he received for the disability at issue since October 2006; he did not respond.  VA correspondence dated October 5, 2011 and January 9, 2012, instructed the Veteran to contact the American Consulate or Embassy to schedule an examination; he did not respond.  In a September 2015 supplemental SOC (SSOC), the RO noted the Veteran's lack of response and found that his claim is considered abandoned; the RO denied a compensable rating for left varicocele.  

The Board finds that, in light of the Veteran's repeated refusal to cooperate, any further attempt at development (for the outstanding records and an adequate examination) would be pointless.  See Barr, supra.  The duty to assist is not a one-way street, and a veteran may not passively wait for assistance when his cooperation is needed for evidentiary development critical to a claim for VA benefits [nor may he deliberately choose to ignore multiple requests for authorizations for VA to secure records deemed necessary to properly adjudicate his claim].  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The critical facts at this stage are clear-the Veteran has not provided the releases necessary for VA to secure critical evidence.  The Board finds that his failure to cooperate with VA's efforts to secure evidence critical in this matter (both outstanding medical evidence and a current medical examination to assess the severity of the disability) frustrates VA's attempts to ascertain the true complete history of the disability.  As a direct consequence of his failure to cooperate, the Board is presented with an incomplete disability picture that is inadequate for a proper merits adjudication of the matter.  The controlling regulation in such circumstances (of which the Veteran was expressly informed) is clear and unambiguous; it mandates that the claim "will be considered abandoned."  See 38 C.F.R. § 3.158(a) (emphasis added).  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158).  Notably, the U.S. Court of Appeals for Veterans Claim has held that VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has knowledge of such regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220 (2012).  

Hence, the Board has no recourse but to conclude that the Veteran has abandoned this claim (and the appeal in this matter).  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claim seeking a compensable rating for left varicocele is abandoned, there is no allegation of error in fact or law for appellate consideration in the matter; accordingly, the appeal in the matter must be dismissed.  38 U.S.C. § 7105(d)(5).

The Board notes that, despite the Board's remand instructions that if the Veteran did not respond with authorizations for VA to secure the records sought the case should be processed under 38 C.F.R. § 3.158(a), the AOJ has continued to readjudicate and deny (rather than dismiss) the claim on the merits [despite the incomplete record].  The Board finds that no useful purpose would be served by yet another remand to compel compliance with instructions, under Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the law is dispositive in this matter; no other outcome is possible given the circumstances.


ORDER

The appeal seeking an increased rating for left varicocele is dismissed.   



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


